Title: From John Adams to Timothy Pickering, 7 September 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Sept. 7. 1798

One Bundle of the inclosed Papers belongs to your Department and the other to that of the Secretary of War. The original of the latter I have before sent on to Mr McHenry.
I pray you to consult with him upon the subject of both: and write such answers to his Excellency Governor Jackson as shall be thought proper.
Perhaps something should be written to Col. Humphrys, if not to Mr Yrujo, upon the Subject of the burnt Schooner. I have the Honor / to be Sir / Yr. Mo. Obt. Servt
John Adams